Filed 1/24/14 P. v. May CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062973

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN290287)

CHARLOTTE MAY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Adrienne A. Orfield, Judge. Affirmed.

         Jared G. Coleman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Respondent.

         In October 2011, Charlotte May pled guilty to possessing a firearm within 10

years of being convicted of violating Penal Code1 section 422 (criminal threats)




1        All further statutory references are to the Penal Code unless otherwise specified.
(§ 12021, subd. (c)(1)). On March14, 2012, the court reduced the offense to a

misdemeanor and sentenced May to probation.

         On June 28, 2012, May admitted violating probation. The court reinstated

probation on modified terms and conditions.

         May filed a timely notice of appeal. May did not obtain a certificate of probable

cause.

         Counsel has filed a brief pursuant to People v. Wende 25 Cal.3d 436 (Wende) and

Anders v. California (1967) 386 U.S. 738 (Anders) raising possible but not arguable

issues. We offered May the opportunity to file her own brief on appeal but she has not

responded.

                                  STATEMENT OF FACTS

         The facts of the underlying offense are not relevant to this appeal. The "facts" of

this appeal relate to the terms of the grant of probation and the original probation order

and the acts leading to violation of probation.

         The March 2012 grant of probation required that May not violate any laws except

minor traffic offenses. In June 2012, May pled guilty to driving on a suspended license

(Veh. Code, § 14601.1, subd. (a)), a misdemeanor.

                                        DISCUSSION

         As we have previously noted, appellate counsel has filed a brief indicating he is

unable to identify any arguments for reversal and asks this court to review the record for

error as mandated by Wende, supra, 25 Cal.3d 436. Pursuant to Anders, supra, 386 U.S.

738, the brief identifies the possible, but not arguable issue:

                                               2
      1. Whether this appeal is proper without obtaining a certificate of probable cause?

      We have reviewed the entire record in accordance with Wende, supra, 25 Cal.3d

436 and Anders, supra, 386 U.S. 738 and have not found any reasonably arguable

appellate issues. Competent counsel has represented May on this appeal.

                                    DISPOSITION

      The judgment is affirmed.




                                                                          HUFFMAN, J.

WE CONCUR:



            BENKE, Acting P. J.


                        IRION, J.




                                           3